ON appellant’s motion for rehearing.
BEAUCHAMP, Judge.
Since the dismissal of the appeal in this cause, supplemental transcript has been filed showing a nunc pro tunc order entering the sentence in the minutes of the court. Appellant’s motion to re-instate the appeal is granted.
The appeal is from a conviction for embezzlement with a sentence of two years in the penitentiary. The facts of this case are most unusual. Appellant was Superintendent of Lake View School District of San Angelo. The board desired to construct a building for their expanding needs and employed an architect to draw the plans. Lumber for the project was scarce at the time. Negotiations were made for the purchase of some government owned surplus property, near Amarillo. This was in the form of buildings, which had to be dismantled and the lumber hauled to San Angelo. The board made a contract with ap*286pellant to do this work and haul the lumber to the school grounds. The terms of the contract are not all given and are immaterial. The two questions raised by appellant relate to the sufficiency of the evidence to show an appropriation of the property, and also its value.
The indictment alleges the embezzlement of “four roof trusses, of lumber construction, each of said trusses being of the value of Forty Dollars and the four of said trusses being of the total value of One Hundred and Sixty Dollars.”
Testifying on the subject of appellant’s employment, his duty and authority in the matter, T. D. Hill, secretary of the school board; told of the transaction and then, on cross-examination by appellant, said that he attended all of the meetings of the school board during the period of time that they were negotiating with Larkin. Among other things, he said: “I was present on August 10, 1948, when Mr. Probst made a motion, seconded by Mr. Leddy, that Mr. Larkin be authorized to use his own judgment in disposing of the war material that had been bought at Amarillo that couldn’t be used in our program; at that time there was no limitation put on that motion; as a matter of fact the motion carried unanimously, I believe.”
The purchase of this lumber and the deal with appellant were made before an architect had been employed. The board felt they had bought $22,550.00 worth of property for $1125.50. After the lumber was on the ground an architect was employed and the witness said that the architect told them that, instead of making money on the deal, they had bought a lot of junk. Further testifying, this state’s witness said: “It is true that it will cost us more money to use those old trusses in the Negro school building than if we were not to use them; the architect told us it would cost us more money to use the old trusses and he told us that if we tore the trusses up the lumber we got out of it wouldn’t pay for the labor it took to tear them up.” The witness did not know of a market value and did not know what they were worth.
The state offered one witness who attempted to establish the value of this property. Joe Tharp, a general contractor, said that the eight trusses contained 3,784 feet of lumber and the four involved in this prosecution would have half that much. They were constructed of dimension lumber which, he says, is worth 8c per foot. This would make the four trusses involved *287worth $151.28. On cross-examination he said that he offered 8c per foot for only that part which he could use, and gave the conclusion: “Offhand I don’t know that they could be sold for anything. I know when the lumber is taken down out of that truss that it will have holes in it where the bolts were.”
As we understand his testimony he is valuing the lumber in the trusses after they have been dismantled, but he makes no estimate of the cost of dismantling the same.
The state then presented as a witness George Briley who testified that Mr. Larkin had placed the trusses in question with him for sale. He hauled them from appellant’s farm near Abilene to Winters, in Runnels County, and exhibited them for sale, but was unable to find a purchaser for them. On re-direct examination he testified: “I knew they were Lake View School property; he told me they were at the time.” On re-cross examination he said further: “He said those trusses belonged to the Lake View, School but that he was trying to sell them to get the money for the Lake View School, I imagine.” The witness was not able to find anyone to buy the trusses at any price; and was not able to get any kind of a bid for them.
The testimony produced in this case is somewhat involved. Evidently there had been other transactions which might or might not have been admissible on the question of intent to appropriate the trusses involved in this prosecution to his own use and benefit. We have carefully considered all the evidence and are unable to find anything that aids the state’s case. We are very doubtful that the evidence is sufficient to support a finding that appellant appropriated the property unlawfully. It does show that he stored a large amount of lumber, including the trusses involved, in a bam on his farm near Abilene. He later had these trusses hauled to Winters and had other lumber hauled into the city of Abilene and either sold or offered it for sale. Some kind of litigation has taken place and a settlement was made whereby appellant paid a sum of money to the school board.
The authority given him, as stated by the secretary of the school board, would not be sufficient to authorize him to use the lumber for his own benefit. The school board had no power to give the property to him if they had attempted to do so. We think it was sufficient to authorize him to store and dispose of *288the lumber in whatever place or whatever manner he saw fit, so long as he was doing so for the benefit of the school board.
The evidence on the value of the property is insufficient to show what its value was. According to some of the quoted testimony, the trusses had no value as such. Proof of the value of the lumber was insufficient to give a basis for the finding that they were worth more than $50.00, because there is no evidence as to the cost of taking the trusses apart. The state has the burden of proving the value, but it has not offered any evidence to contradict the testimony brought out by the defendant —that the trusses alleged to have been embezzled were worthless.
For this, the judgment of the trial court will be reversed and the cause remanded.